Title: To Thomas Jefferson from James Monroe, 17 March 1801
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond 17. March 1801

Mr. Fenwick has requested me to state to you what I know of his conduct while acting under my ministry with the French republick. Altho’ it wod. be more agreeable that no appeal shod. be made to me on subjects of the kind yet it is impossible to withhold my evidence where it is called for by the party interested, especially under circumstances like the present.
When I went to France Mr. Fenwick had more weight with the French govt. than any other American there. He was believed to be attached to the interest of his country & had weight in its concerns. His service in the case of the Bordeaux embargo is will known in both countries. Indeed his attendance at Paris, and attention to that object was generally spoken of abt. that time as forming a kind of epoch in our political history there.
He was afterwards denounc’d to our govt. for protecting in some form a shipment of money to this country the property of France, and I was empowered to enquire into the charge & suspend him if I thought fit. He made his explanation to me which I transmitted to the Executive for its decision, continuing him in office, unless the contrary shod. be directed. I never heard from the admn. afterwards on the subject, in consequence whereof he remained in office when I left France.
I heard disrespectful things said of Mr. Fenwick such as that he was engaged in privateering. But no denunciation was ever made agnst him to that effect to me or I shod. have communicated it to our govt. Nor was it ever said on such authority as to justify any attention or credit being paid to it by me.
On my own part I add with pleasure that I always found him, an active, able, and faithful publick officer. with great respect & esteem I am
yr. most obt. servant

Jas. Monroe

